EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Matross on 11/19/2021.
The application has been amended as follows: 
5. (Currently Amended) The of claim 1, wherein 


the determining unit is further configured to determine whether to make 
the notifying unit is further configured to make 

7. (Withdrawn – Proposed Currently Amended) The notifying apparatus according to claim 6, wherein the determining unit determines that the motion blur notification is to be made when the user operation for changing the shooting condition of the second shooting is for changing the exposure time of the second shooting 

8. (Currently Amended) The notifying apparatus according to claim 6, wherein the second notification is a focus degree notification; and the determining unit determines that the second notification is to be made when the user operation for changing the shooting condition of the second shooting is for changing an aperture value of the second shooting 

9. (Currently Amended) The notifying apparatus according to claim 6, wherein the second notification is a focus degree notification; and the determining unit determines that the second notification is to be made when the user operation for changing the shooting condition of the second shooting is for changing focus of the second shooting 

16. (Currently Amended) A notifying apparatus comprising at least one processor and/or at least one circuit which functions as: 
an obtaining unit configured to obtain a motion blur amount of an object and a bokeh amount produced by a shooting optical system, from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time; 
a determining unit configured to determine whether or not to make a motion blur notification based on a user operation for changing a shooting condition and a priority level for the motion blur notification based on the motion blur amount, and to determine a priority level for a bokeh notification based on the bokeh amount; and
a notifying unit configured to make one or both of the motion blur notification and the bokeh notification in accordance with the user operation and the priority level.

25. (Currently Amended) The notifying apparatus according to claim 24, wherein 



the determining unit is further configured to determine whether to make 
the notifying unit is further configured to make 

29. (Withdrawn - Proposed Currently Amended) A notifying method executed by a notifying apparatus, comprising:
detecting a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time;
converting the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time and an exposure time used in the second shooting;
determining whether to make a motion blur notification based on a user operation for changing a shooting condition, and whether to make a second notification different from the motion blur notification, on the basis of a predetermined notification condition; and
making a notification of motion blur on the basis of the motion blur amount when it has been determined that the motion blur notification is to be made, and making the second notification when it has been determined that the second notification is to be made.

Election/Restrictions
Claim1, 2, 4, 24, 26, 30, and 31 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 1/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 5-23, 25, 27, 28, and 29, directed to nonelected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 16, 24, and 26-30 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  
It is noted that the closest prior art, Nomura (US Patent Pub. # 2007/0230931) relates to a subject shake detection device that can detect a subject shake, an imaging device, a control method thereof a control program, and a recording medium.  Nomura do not specifically teach a determining unit configured to determine whether or not to make a motion blur notification based on a user operation for changing a shooting condition; and a notifying unit configured to make a notification of motion blur on the basis of a motion blur amount in a case where it has been determined that the motion blur notification is to be made.  Therefore the application is allowable.  
As to dependent claims 1, 2, 4-15, 17-23, 25, and 31, these claims depend on allowable independent claims 1, 16, and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
11/20/2021